—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered May 19, 1997, which revoked defendant’s probation and imposed a term of imprisonment.
Defendant was serving a sentence of five years of probation as a result of her conviction of the crime of grand larceny in the third degree. Defendant was subsequently charged and convicted in Federal District Court of certain crimes related to the operation of a prostitution service, resulting in a charge of violation of probation. Pursuant to a plea agreement, defendant admitted to the parole violation and the People recommended that her sentence be imposed to run concurrently with whatever sentence was imposed by District Court. Although County Court first attempted to wait to sentence defendant until after she was sentenced in District Court, County Court sentenced defendant to a prison term of 1 to 3 years, acknowledging the fact that this sentence would probably run consecutively to the sentence imposed by District Court.
Although defendant contends that her prison term was harsh and excessive, we cannot agree. The sentence was well within the statutory limits and County Court specifically took into consideration the People’s agreement to recommend a sentence concurrent to the Federal sentence and the court’s inability to impose such a sentence. As a result of these factors, together with defendant’s prior involvement with the criminal system and her failure to comply with the terms of her probation, we perceive no reason to disturb the sentence imposed (see, People *693v Justin ZZ., 238 AD2d 810; People v Barrett, 221 AD2d 772, lv denied 87 NY2d 1017; People v Stoliker, 94 AD2d 854).
Cardona, P. J., Her cure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.